USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

OFF-WHITE, LLC DOC #:
DATE FILED: 11/15/2019

 

Plaintiff,

 

-against-

19 Civ. 9593 (AT)

ALINS, ANTONY ARCHIBALD, CHAIRUITY,
CRAVELOOK, DORYN_LEB, DUOLU, ORDER
DWARM, DYMA_ STORE, FANXIAOPENG,
HYPEBEAST CO., JIAHU MALL, KEITH
KNOWLES (STORE), KICKSIXSTORE,
KIWBOOD, LANFOO LANZHX, LUQUANQUS,
MIEDAING, NIS INDUSTRIES, PAGCOME,
QCOVER, RADU’S STORE, REANYST,
REAYOUS, SAKA LAKA, SAWYUE,
SHENZHENSHIXUESHANHUANBAOKEJIYOU
XIANGONGSI, SUNNIYU, THE SOPRANOS,
and ZC OUTDOOR PRODUCTS,

 

Defendants.
ANALISA TORRES, District Judge:

Because Plaintiff has effected service on all Defendants and third parties covered by the
Court’s October 18, 2019 temporary restraining order, and all but one third party has fully complied
with the terms of that order, there is no longer any need for this case or the filings in it to remain
sealed. Accordingly, it is hereby ORDERED that the file in this case, and all papers contained
therein, shall be unsealed.

SO ORDERED.

Dated: November 15, 2019
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
